Exhibit 10.2

AMENDMENT TO

CHANGE IN CONTROL PROTECTION AGREEMENT




THIS AMENDMENT (the “Amendment”) to the CHANGE IN CONTOL PROTECTION AGREEMENT
between ANITA WIMMER (“Executive”) and STANLEY FURNITURE COMPANY, INC., a
Delaware corporation (the “Company”), effective as of December 11, 2015 (the
“Change in Control Protection Agreement”), shall be effective November 30, 2016.




WHEREAS, the Executive and the Company have the power to amend the Change in
Control Protection Agreement and now wish to do so;




NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
herein contained, the parties agree as follows:


 

1.         Section 1 of the Change in Control Protection Agreement is hereby
amended to add the following at the end of the definition of “Base Salary
Amount”:

For avoidance of doubt, any quarterly “make-whole” payment which Executive has
received or is entitled to receive for calendar year 2017 pursuant to
resolutions adopted by the Company’s Compensation and Benefits Committee as of
the date hereof shall be treated as part of Executive’s “annual base salary” for
calendar year 2017 for purposes of determining her “Base Salary Amount”.

2.         In all other respects, the Change in Control Protection Agreement is
hereby ratified and confirmed.




[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------










   







IN WITNESS WHEREOF, the Employee and the Company have executed this Amendment as
of the day and year above written.




 

 

 



Stanley Furniture Company, Inc.

        By: /s/Glenn Prillaman                                     Glenn
Prillaman, Chief Executive Officer   Anita Wimmer   /s/Anita W. Wimmer
Executive's Signature




 

 
























































   


